DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         ANDREW ISAACS,
                            Appellant,

                                    v.

   FLORIDA DEPARTMENT OF REVENUE o/b/o MARCIA ISAACS,
                       Appellee.

                             No. 4D22-696

                         [December 29, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mariya Weekes, Judge; L.T. Case No. FMCE 06-02603
(44).

  Andrew Isaacs, Tamarac, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.